Name: Commission Implementing Decision (EU) 2018/1523 of 11 October 2018 establishing a model accessibility statement in accordance with Directive (EU) 2016/2102 of the European Parliament and of the Council on the accessibility of the websites and mobile applications of public sector bodies (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  technology and technical regulations;  communications;  executive power and public service;  information and information processing
 Date Published: 2018-10-12

 12.10.2018 EN Official Journal of the European Union L 256/103 COMMISSION IMPLEMENTING DECISION (EU) 2018/1523 of 11 October 2018 establishing a model accessibility statement in accordance with Directive (EU) 2016/2102 of the European Parliament and of the Council on the accessibility of the websites and mobile applications of public sector bodies (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/2102 of the European Parliament and of the Council of 26 October 2016 on the accessibility of the websites and mobile applications of public sector bodies (1), and in particular Article 7(2) thereof, After consulting the committee established by Article 11(1) of Directive (EU) 2016/2102, Whereas: (1) Directive (EU) 2016/2102 establishes common accessibility requirements for the websites and mobile applications of public sector bodies and lays down the requirements for accessibility statements that need to be provided by public sector bodies on the compliance of their websites and mobile applications with that directive. (2) Member States should ensure that public sector bodies provide accessibility statements using a model accessibility statement established by the Commission. (3) Member States are encouraged to ensure that public sector bodies review and update their accessibility statements regularly, and at least annually. (4) To ensure easy access to the accessibility statement, Member States should encourage public sector bodies to make their statements accessible from each web page of the website. The statements may also be available from within the mobile application. (5) To increase findability and accessibility, and to facilitate the re-use of the information it provides, the accessibility statement should be made available, where appropriate, in a machine-readable format as referred to in Directive 2003/98/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision establishes the model accessibility statement to be used by public sector bodies in the Member States on the compliance of their websites and mobile applications with the requirements of Directive (EU) 2016/2102 as set out in the Annex to this Decision. Article 2 Statement format The statement shall be provided in an accessible format in accordance with Article 4 of Directive (EU) 2016/2102, and, where appropriate, in the machine-readable format referred to in Article 2(6) of Directive 2003/98/EC. Article 3 Preparation of the statement 1. Member States shall ensure that the declarations made in the statement, as regards compliance with the requirements set out in Directive (EU) 2016/2102 are accurate and based on one of the following: (a) an actual evaluation of the website's or mobile application's compliance with the requirements of Directive (EU) 2016/2102, such as:  a self-assessment done by the public sector body,  an assessment carried out by a third party, for example a certification; (b) any other measures, as deemed appropriate by the Member States, which provide equal assurance that the declarations made in the statement are accurate. 2. The statement shall indicate the method used as referred to in paragraph 1. Article 4 Adaptation of the statement 1. Member States shall ensure that public sector bodies provide in their respective statements at least the mandatory content requirements set out in Section 1 of the Annex. 2. Member States may add requirements that go beyond the optional content listed in Section 2 of the Annex. Article 5 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 327, 2.12.2016, p. 1. (2) Directive 2003/98/EC of the European Parliament and of the Council of 17 November 2003 on the re-use of public sector information (OJ L 345, 31.12.2003, p. 90). ANNEX MODEL ACCESSIBILITY STATEMENT Instructions Text in italics should be deleted and/or changed as appropriate by the public sector body. All endnotes should be deleted before publication of the accessibility statement. The accessibility statement should be easy to find for the user. A link to the accessibility statement should be prominently placed on the homepage of the website or made available on every web page, for example in a static header or footer. A standardised URL may be used for the accessibility statement. For mobile applications, the statement should be located as indicated in the third subparagraph of Article 7(1) of Directive (EU) 2016/2102. The statement may also be available from within the mobile application. SECTION 1 MANDATORY CONTENT REQUIREMENTS ACCESSIBILITY STATEMENT [Name of public sector body] is committed to making its [website(s)] [and] [mobile application(s)] accessible, in accordance with [national legislation transposing Directive (EU) 2016/2102 of the European Parliament and of the Council (1)]. This accessibility statement applies to [insert scope of statement, e.g. website(s)/mobile application(s i ) to which the statement applies, as appropriate]. Compliance status ii (a) iii [This] [These] [website(s)] [mobile application(s)] [is] [are] fully compliant with [xxx iv]. (b) v [This] [These] [website(s)] [mobile application(s)] [is] [are] partially compliantvi with [xxx vii], due to [the non-compliance(s)] [and/or] [the exemptions] listed below. (c) viii [This] [These] [website(s)] [mobile application(s)] [is] [are] not compliant with [xxx ix]. The [non-compliance(s)] [and/or] [the exemptions] are listed below. Non-accessible content x The content listed below is non-accessible for the following reason(s): (a) non-compliance with the [national legislation] [List the non-compliance(s) of the website(s)/mobile application(s), and/or, describe which section(s)/content/function(s) are not yet compliant xi]. (b) disproportionate burden [List non-accessible section(s)/content/function(s) for which the disproportionate burden exemption, within the meaning of Article 5 of Directive (EU) 2016/2102 is being temporarily invoked] (c) the content is not within the scope of the applicable legislation [List non-accessible section(s)/content/function(s) which is/are out of scope of the applicable legislation]. [Indicate accessible alternatives, where appropriate]. Preparation of this accessibility statement This statement was prepared on [date xii]. [Indicate the method used to prepare the statement (see Article 3(1) of Commission Implementing Decision (EU) 2018/1523 (2) )]. [The statement was last reviewed on [insert date of latest review xiii]]. Feedback and contact information [Provide a description of, and a link to, the feedback mechanism to be used to notify the public sector body of any compliance failures and to request information and content excluded from the scope of the Directive]. [Provide the contact information of the relevant entity(ies)/unit(s)/person(s) (as appropriate) responsible for accessibility and for processing requests sent through the feedback mechanism]. Enforcement procedure [Provide a description of, and a link to, the enforcement procedure to be used in the case of unsatisfactory responses to any notification or request sent in accordance with Article 7(1)(b) of the Directive]. [Provide contact information of the relevant enforcement body]. SECTION 2 OPTIONAL CONTENT The following optional content may be added to the accessibility statement as deemed appropriate: (1) an explanation of the public sector body's commitment to digital accessibility, for example:  its intention to reach a higher level of accessibility than required by law,  the remedial measures that will be taken to address non-accessible content of websites and mobile applications, including a timeline for putting those measures into effect; (2) formal endorsement (at administrative or political level) of the accessibility statement; (3) the date of the publication of the website and/or the mobile application; (4) the date of the last update of the website and/or mobile application following a substantial revision of its content; (5) a link to an evaluation report, if available, and in particular if the compliance status of the website or mobile application is indicated as being (a) fully compliant; (6) additional phone assistance for persons with disabilities, and assistive technology users support; (7) any other content deemed appropriate. i For mobile applications, please include version information and date. ii Choose one of the options below, e.g. (a), (b), or (c) and delete those not applicable. iii Select (a) only if all requirements of the standard or technical specification are fully met without exceptions. iv Insert reference to standards and/or technical specifications; or reference to national legislation transposing the Directive. v Select (b) if most requirements of the standard or technical specification are met, but with some exceptions. vi This means not yet fully compliant and that the necessary measures are to be taken in order to reach full compliance. vii Insert reference to standards and/or technical specifications; or reference to national legislation transposing the Directive. viii Select (c) if most requirements of the standard or technical specification are not met. ix Insert reference to standards and/or technical specifications; or reference to national legislation transposing the Directive. x Can be deleted if not applicable. xi Describe in non-technical terms, as far as possible, how the content is not accessible, including reference(s) to the applicable requirements in the relevant standards and/or technical specifications that are not met; e.g.: The login form of the document sharing application is not fully usable by keyboard (requirement number XXX (if applicable)) xii Insert date of the first preparation, or a subsequent update, of the accessibility statement following an evaluation of the websites/mobile applications to which it applies. It is recommended that an evaluation is carried out and the statement updated following a substantial revision of the website/mobile application. xiii It is recommended that the claims made in the accessibility statement are reviewed as regards their accuracy on a regular basis, and at least once per year. If such a review has taken place without a full evaluation of the website/mobile app, whether or not such a review has led to any changes in the accessibility statement, please indicate the date of the last such review. (1) Directive (EU) 2016/2102 of the European Parliament and of the Council of 26 October 2016 on the accessibility of the websites and mobile applications of public sector bodies (OJ L 327, 2.12.2016, p. 1.) (2) Commission Implementing Decision (EU) 2018/1523 of 11 October 2018 establishing a model accessibility statement in accordance with Directive (EU) 2016/2102 of the European Parliament and of the Council on the accessibility of the websites and mobile applications of public sector bodies (OJ L 256, 12.10.2018, p. 103).